Case 2:18-cv-00192-JRG Document 72-6 Filed 06/20/19 Page 1 of 6 PageID #: 1380




          EXHIBIT 5
Case 2:18-cv-00192-JRG Document 72-6 Filed 06/20/19 Page 2 of 6 PageID #: 1381




                     IN THE UNITED STATES DISTRICT
                    COURT FOR THE EASTERN DISTRICT
                      OF TEXAS MARSHALL DIVISION

 SEMCON IP INC.,

                          Plaintiff,        Civil Action No. 2:16-cv-00437

             v.                             (LEAD CASE)

 HUAWEI DEVICE USA INC., ET AL.,            Jury Trial Demanded

                          Defendants.

 SEMCON IP INC.,

                          Plaintiff,        Civil Action No. 2:16-cv-00438

             v.                             (CONSOLIDATED CASE)

 MEDIATEK INC., ET AL.,                     Jury Trial Demanded

                          Defendants.

 SEMCON IP INC.,
                                            Civil Action No. 2:16-cv-00439
                          Plaintiff,
                                            (CONSOLIDATED CASE)
             v.

 STMICROELECTRONICS, INC.,
                                            Jury Trial Demanded
                          Defendant.

 SEMCON IP INC.,

                          Plaintiff         Civil Action No. 2:16-cv-00440

             v.                             (CONSOLIDATED CASE)

 TEXAS INSTRUMENTS INCORPORATED,            Jury Trial Demanded

                          Defendant.
Case 2:18-cv-00192-JRG Document 72-6 Filed 06/20/19 Page 3 of 6 PageID #: 1382




 SEMCON IP INC.,

                               Plaintiff,               Civil Action No. 2:16-cv-00441

                v.                                      (CONSOLIDATED CASE)

 ZTE (USA), INC. ET AL.,                                Jury Trial Demanded

                               Defendants.



                     NOTICE OF SUBPOENA TO AMAZON.COM, INC.

       PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure Rules 26,

30, 34, and 45, Plaintiff Semcon IP Inc. will serve the attached deposition and document

subpoenas upon non-party AMAZON.COM, INC.

       PLEASE TAKE FURTHER NOTICE that the above-listed third party is to produce the

documents, electronically-stored information and/or other tangible things specified in

Attachment A. Said production shall take place at 9:00 AM on July 31, 2017, or fourteen (14)

days from service of the document subpoena if served after July 17, 2017, at DTI c/o ProMotions

Holding - Seattle, WA, 2200 Sixth Avenue, Suite 425, Seattle, WA 98121.

       PLEASE TAKE FURTHER NOTICE that the above-listed third party is to appear to

testify at a deposition on the topics specified in Attachment A to the Deposition Subpoena. Said

deposition shall take place at 9:30 a.m. on August 4, 2016, at DTI c/o ProMotions Holding -

Seattle, WA, 2200 Sixth Avenue, Suite 425, Seattle, WA 98121, or at such other date, time, and

place as mutually agreed between counsel for Plaintiff and AMAZON.COM, INC. Said

deposition shall continue from day-to-day until completion, shall be recorded by video, sound,

and/or stenographic means and shall be before a Notary Public or other individual qualified to

administer oaths.
Case 2:18-cv-00192-JRG Document 72-6 Filed 06/20/19 Page 4 of 6 PageID #: 1383




Dated: July 17, 2017                     BROWN RUDNICK LLP,

                                         /s/ Alessandra C. Messing
                                         Alfred R. Fabricant
                                         NY Bar No. 2219392
                                         Email: afabricant@brownrudnick.com
                                         Lawrence C. Drucker
                                         NY Bar No. 2303089
                                         Email: ldrucker@brownrudnick.com
                                         Peter Lambrianakos
                                         NY Bar No. 2894392
                                         Email: plambrianakos@brownrudnick.com
                                         Vincent J. Rubino, III
                                         NY Bar No. 4557435
                                         Email: vrubino@brownrudnick.com
                                         Alessandra C. Messing
                                         NY Bar No. 5040019
                                         Email: amessing@brownrudnick.com
                                         Shahar Harel
                                         NY Bar No. 4573192
                                         Email: sharel@brownrudnick.com
                                         John A. Rubino
                                         NY Bar No. 5020797
                                         Email: jrubino@brownrudnick.com
                                         Daniel J. Shea
                                         Admitted Pro Hac Vice
                                         Email: dshea@brownrudnick.com
                                         BROWN RUDNICK LLP
                                         7 Times Square
                                         New York, NY 10036
                                         Telephone: 212-209-4800
                                         Facsimile: 212-209-4801

                                         Justin Kurt Truelove
                                         Texas Bar No. 24013653
                                         Email: kurt@truelovelawfirm.com
                                         TRUELOVE LAW FIRM, PLLC
                                         100 West Houston
                                         Marshall, Texas 75670
                                         Telephone: 903-938-8321
                                         Facsimile: 903-215-8510

                                         ATTORNEYS FOR PLAINTIFF
                                         SEMCON IP INC.
         Case 2:18-cv-00192-JRG Document 72-6 Filed 06/20/19 Page 5 of 6 PageID #: 1384
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                       __________
                                                         EASTERN District of __________
                                                                             TEXAS
                                                                    MARSHALL DIVISION
 SEMCON IP INC.,                                                               )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.       2:16-cv-00437-JRG-RSP (LEAD CASE)
                                                                               )
 HUAWEI DEVICE USA, INC., ET AL.,                                              )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
        Amazon.com, Inc., 535 Terry Avenue North, Seattle, WA 98109
 To:    c/o Corporation Service Company, 300 Deschutes Way SW, Suite 304, Tumwater, WA 98501-0000


                                                       (Name of person to whom this subpoena is directed)

     XX Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
     u
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
 SEE ATTACHMENT A ANNEXED HERETO.


 Place:   DTI c/o ProMotions Holding - Seattle, WA                                      Date and Time:
          2200 Sixth Avenue, Suite 425
                                                                                           August 4, 2017 at 9:30 A.M.
          Seattle, WA 98121


          The deposition will be recorded by this method:                     Stenographically, audiotaped, and videotaped.


       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:     July 17, 2017
                                   CLERK OF COURT
                                                                                          OR

                                           Signature of Clerk or Deputy Clerk                                     Attorney’s signature
                                                                                                 Alessandra C. Messing

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff,
 SEMCON IP INC.                                                         , who issues or requests this subpoena, are:
BROWN RUDNICK LLP by Alessandra C. Messing, Seven Times Square, New York, New York 10036, Telephone (212)209-4800

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 2:18-cv-00192-JRG Document 72-6 Filed 06/20/19 Page 6 of 6 PageID #: 1385
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                          EASTERN DISTRICT OF TEXAS
                                                             MARSHALL DIVISION


SEMCON IP INC.,
                                                                              )       Civil Action No. 2:16-cv-00437-JRG-RSP
                               Plaintiff
                                  v.
                                                                              )                        (LEAD CASE)
                                                                              )
                                                                              )
HUAWEI DEVICE USA, INC., ET AL.,
                                                                              )
                              Defendant
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To: Amazon.com, Inc., 535 Terry Avenue North, Seattle, WA 98109,
     c/o Corporation Service Company, 300 Deschutes Way SW, Suite 304, Tumwater, WA 98501-0000
                                                       (Name of person to whom this subpoena is directed)
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: SEE ATTACHMENT A

  Place: DTI c/o ProMotions Holding - Seattle, WA                                       Date and Time:
         2200 Sixth Avenue, Suite 425                                                   July 31, 2017; 9:00 A.M.
         Seattle, WA 98121

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:


       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: July 17, 2017

                                  CLERK OF COURT                                                 BROWN RUDNICK LLP
                                                                                           OR



                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature
                                                                                                     Alessandra C. Messing
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff,
Semcon IP Inc.                                                          , who issues or requests this subpoena, are:
BROWN RUDNICK LLP, by Alessandra C. Messing, Seven Times Square, New York, NY 10036
                                      Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the inspection of
premises before trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person
to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
